Citation Nr: 0832190	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from December 10, 1941, to April 2, 1946.  
He was a former prisoner of war (POW).  He died on December 
[redacted], 2004, at the age of 84.  

The appellant, who is the veteran's surviving spouse, and who 
paid for his burial from her personal funds, brought this 
appeal to the Board of Veterans' Appeals (Board) from an 
August 2005 rating decision of the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the rate of burial benefits based upon a 
nonservice-connected death.  The appellant appealed.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2007); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

At the 2008 hearing, the appellant provided testimony in 
support of a previously denied claim of entitlement to 
service connection for the cause of the veteran's death.  She 
submitted a private physician's statement in support of this 
claim.  The Board notes that this statement is similar to a 
previously considered physician's statement.  If she wishes 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death, she may submit new and 
material evidence in support of the claim.  (Note: New and 
material evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.)  See 
38 C.F.R. § 3.156 (2007).  


FINDINGS OF FACT

1.  The veteran died in December 2004; his official death 
certificate shows that the immediate cause of death was 
respiratory arrest due to pneumonia.  

2.  Service connection for the cause of the veteran's death 
was denied by the RO in April 2005; the appellant was 
notified and did not appeal.  That decision is final.  

3.  At the time of the veteran's death, service connection 
was in effect for a psychotic disorder, evaluated as 100 
percent disabling.  

4.  In an August 2005 rating determination, entitlement to 
Dependency and Indemnity (DIC) compensation was granted based 
on the fact that the veteran, as a POW, was in receipt of a 
total evaluation (100%) for a service-connected disorder at 
least one year prior to death.  

5.  VA received the appellant's application for payment of VA 
burial allowance in January 2005.




CONCLUSION OF LAW

The criteria for entitlement to burial benefits based on 
service-connected death are not met.  38 U.S.C.A. § 2307 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.1600 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2005 letter to the appellant from the RO specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for burial benefits, and of the division of 
responsibility between her and the VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the appellant about the information and 
evidence not of record that was necessary to substantiate her 
claim; (2) informing her about the information and evidence 
VA would seek to provide; (3) informing her about the 
information and evidence she was expected to provide; and (4) 
requesting her to provide any information or evidence in her 
possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, the veteran's death certificate, and 
statements from the appellant and her representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in a letter dated in 
December 2007.  

Analysis

It is the appellant's contention that she is entitled to the 
$2,000.00 burial benefit for service-connected burials.  
While she received the $600.00 allowance for burial benefits 
for nonservice-connected burials, she argues that she should 
receive a remaining balance of $1,400.00 as her husband's 
death was related to military service.  As noted earlier, at 
the time of the veteran's death, service connection was in 
effect for a psychotic disorder, but service connection for 
the cause of the veteran's death was denied by the RO in an 
April 2005 decision.  That decision is not before the Board 
at this time, and as noted in the "Introduction" section of 
this decision, the claimant must submit new and material 
evidence if she wishes to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
only decision currently in before the Board at this time is 
entitlement to service-connected burial benefits.  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1600 
(2007).  If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a) (2007).  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and

(i) In the case of an original claim there is sufficient 
evidence of record to have supported an award of compensation 
or pension effective prior to the date of the veteran's 
death, or

(ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines,

(i) That there is no next of kin or other person claiming the 
body of the deceased veteran, and

(ii) That there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; and

(4) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. § 3.1600(c).  If a veteran dies 
en route while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States; and

(5) The applicable further provisions of 38 C.F.R. § 3.1600 
and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in January 2005.  She is claiming that 
the cause of death was or should be service-connected.  
However, as noted above, it was determined that the cause of 
the veteran's death was not service-connected in a previous 
decision by the RO.  That decision is final and is not before 
the Board at this time.  Therefore, the Board will explain 
below why the claim is essentially one for non-service 
connected burial benefits.

At the time of his death, service connection was in effect 
for a psychotic disorder, and the veteran was in receipt of a 
total rating (100%) rating.  Subsequently DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2007) were 
granted in an August 2005 rating determination.  This grant 
was based on the finding that the veteran was a former POW 
and considered totally disabled from a service-connected 
disorder for at least one year prior to his death.  He was 
granted a total rating, effective October 19, 1998, and he 
died on December [redacted], 2004.  

Although the veteran was in receipt of total rating at the 
time of his death, and his spouse now gets DIC pursuant to 38 
U.S.C.A. § 1318, the existing laws reflect that the amount of 
burial benefits paid depends on the finding of whether the 
cause of the veteran's death was service-connected or not.  
As explained above, service connection for the cause of the 
veteran's death was not established in this case.  
Specifically, the veteran's death certificate reflects that 
he died of respiratory arrest due to pneumonia which was 
found to be unrelated to service-connected psychotic 
disorder.  Since the cause of the veteran's death is 
nonservice-connected, the appellant is only eligible to 
receive the burial allowance at the nonservice-connected rate 
of $600.00.  This amount includes $300.000 for nonservice-
connected burial allowance and $300.00 for plot an interment 
allowance.  As noted in the record, the appellant was awarded 
the $600.00 as indicated in an August 2005 rating decision 
correspondence.  In statements of record, she acknowledged 
that she received this amount.  

It is contended by the appellant that she should receive a 
remaining balance of $1,400.00 for burial benefits.  The 
Board points out, however, that the $2,000.00 amount that is 
paid for burial benefits is awarded if the cause of the 
veteran's death is service-connected.  As this is not shown 
in this case, the appellant received the maximum amount 
payable for nonservice-connected burial allowance and plot 
interment allowance based on existing laws.  

As the veteran was in receipt of compensation at the time of 
his death, burial benefits were paid under the provisions of 
38 C.F.R. § 3.1600(b)(1)(2).  However, as discussed above, 
the veteran did not die of a service-connected disability.  
Thus, burial benefits are not warranted under the provisions 
of 38 C.F.R. § 3.1600(a).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service-connected burial benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


